 


109 HR 3413 IH: Minimum Wage Competitiveness Act of 2005
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3413 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Boehlert introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to provide for an increase in the Federal minimum wage, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Minimum Wage Competitiveness Act of 2005.
2.Minimum wage
(a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:

(1)except as otherwise provided in this section, not less than—
(A)$6.00 an hour, beginning on the 60th day after the date of enactment of the Fair Minimum Wage Act of 2005;
(B)$6.75 an hour, beginning on January 1, 2006; and
(C)$7.15 an hour, beginning on January 1, 2007;.
(b)Effective DateThe amendment made by subsection (a) shall take effect 60 days after the date of enactment of this Act. 
3.Applicability of minimum wage to the Commonwealth of the Northern Mariana Islands
(a)In GeneralSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana Islands.
(b)TransitionNotwithstanding subsection (a), the minimum wage applicable to the Commonwealth of the Northern Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall be—
(1)$3.55 an hour, beginning on the 60th day after the date of enactment of this Act; and
(2)increased by $0.50 an hour (or such lesser amount as may be necessary to equal the minimum wage under section 6(a)(1) of such Act), beginning 6 months after the date of enactment of this Act and every 6 months thereafter until the minimum wage applicable to the Commonwealth of the Northern Mariana Islands under this subsection is equal to the minimum wage set forth in such section. 
 
